Exhibit 10.10

AMENDMENT NO. 3

This Amendment No. 3, dated as of September 29, 2014 (this “Amendment”), is
among EINSTEIN NOAH RESTAURANT GROUP, INC., a Delaware corporation (the
“Borrower”), each other Loan Party (as defined in the Credit Agreement referred
to below) party hereto, each lender party hereto (collectively, the “Required
Lenders” and individually, a “Required Lender”) and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders (as defined
below).

W I T N E S S E T H:

WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of December 6, 2012 (as amended, restated, amended and restated,
supplemented, modified and otherwise in effect from time to time, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meaning assigned to such terms in the Credit Agreement), among the Borrower,
each Loan Party party thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the
Administrative Agent;

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
on the date hereof, the Borrower intends to execute and deliver that certain
Agreement and Plan of Merger dated as of the date hereof, by and among the
Borrower, JAB Beech Inc., and Spruce Merger Sub Inc. in connection with a sale
of the Borrower in a transaction to include, subject to the terms and conditions
thereof, a tender offer by the prospective purchaser for all the outstanding
shares of common stock of the Borrower and subsequent merger pursuant to which
the parent company of the purchaser would become the sole stockholder of
Borrower (the “Merger Agreement”);

WHEREAS, concurrently with the execution of the Merger Agreement, it is
anticipated that the Equity Investors shall enter into a Support Agreement with
the prospective purchaser pursuant to which the Equity Investors would agree,
subject to the terms and conditions thereof, to tender their shares of common
stock of Borrower pursuant to such tender offer, agree to certain restrictions
on transfer of such shares pending the transaction and grant an irrevocable
proxy to the prospective purchaser to vote such shares, if required, in support
of the proposed transaction (the “Support Agreement”);

WHEREAS, to the extent that, prior to the consummation of the transactions
contemplated by the Merger Agreement, the Support Agreement could be deemed to
(i) result in the prospective purchaser becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of
30% or more of the equity security of the Borrower entitled to vote for members
of the board of directors, or (ii) give the prospective purchaser a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower, the execution of the Support Agreement could
constitute a “Change of Control” under either clause (a) or clause (c) of the
definition thereof;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders amend certain provisions of the Credit Agreement in connection
with the execution and delivery of the Merger Agreement and the Support
Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 below and in reliance on the representations and warranties set forth
in Section 3 below, the parties hereto agree that Section 1.01 of the Credit
Agreement is amended so that clauses (a) and (c) of the definition of “Change of
Control” are amended and restated in their entirety, respectively, as follows:

“(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Equity Investors becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);
provided that, prior to the consummation of the transactions contemplated by the
Merger Agreement (as defined in that certain Amendment No. 3 (the “Amendment
No. 3”) among the Borrower, each Loan Party party thereto, the Required Lenders
party thereto and the Administrative Agent)), the execution, delivery and
performance by the Equity Investors of the Support Agreement (as defined in
Amendment No. 3) shall not, in and of itself, constitute a Change of Control
under this clause (a); or”

“(c) any Person or two or more Persons (other than the Equity Investors) acting
in concert shall have acquired by contract or otherwise, the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities;
provided that, prior to the consummation of the transactions contemplated by the
Merger Agreement referred to above, the execution and delivery by the Borrower
of the Merger Agreement referred to above and the execution, delivery and
performance by the Equity Investors of the Support Agreement referred to above
shall not, in and of itself, constitute a Change of Control under this clause
(c); provided further that, for the avoidance of doubt, the consummation of the
transactions contemplated by the Merger Agreement referred to above shall
constitute a Change of Control under this clause (c) or”

The execution and delivery of this Amendment does not (a) constitute a
modification of or a waiver by the Administrative Agent or any Lender of any
other term or condition under the



--------------------------------------------------------------------------------

Credit Agreement or any other Loan Document, and of any right, power or remedy
of the Administrative Agent or any Lender under any of the Loan Documents (all
such rights, powers and remedies being expressly reserved), (b) establish a
custom or a course of dealing or conduct among the Administrative Agent, any
Lender and the Loan Parties, or (c) prejudice, impair or effect any rights or
remedies which any Lender or the Administrative Agent now has or may have in the
future under or in connection with any Default or Event of Default or any other
provision of the Credit Agreement and the other Loan Documents.

2. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:

(a) this Amendment shall have been duly executed and delivered by the Loan
Parties, the Administrative Agent and the Required Lenders; and

(b) the representations and warranties set forth in Section 3 hereof shall be
true and correct.

3. Representations and Warranties. To induce Administrative Agent and the
Required Lenders to enter into this Amendment, the Loan Parties hereby represent
and warrant to Administrative Agent and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of the Loan Parties;
this Amendment has been duly executed and delivered by the Loan Parties; and
this Amendment constitutes a valid and binding agreement of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles;

(b) immediately after giving effect to this Amendment and the consummation of
the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing; and

(c) the representations and warranties of the Loan Parties contained in the
Credit Agreement and the Loan Documents shall be true and correct in all
material respects as of the date hereof, with the same effect as though made on
such date, except to the extent that (i) such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date and (ii) such representation and warranty is already qualified by
materiality, in which case, such representation and warranty shall be true and
correct as of the date hereof.

4. Miscellaneous.

(a) Loan Documents. Except as expressly provided in this Amendment, all of the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect and are hereby ratified. Each Loan Party hereby
reconfirm its obligations pursuant to the Credit Agreement to pay and reimburse
the Administrative Agent and the Lenders for all costs and expenses (including
without limitation, the fees and expenses of its counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment.



--------------------------------------------------------------------------------

(b) Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York. Whenever possible each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Receipt by facsimile or electronic
transmission of any executed signature page to this Amendment shall constitute
effective delivery of such signature page.

(e) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the sole benefit of the Loan Parties, Administrative Agent and Lenders and
their respective successors and assigns.

(f) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

  Name:   Kelly Weaver   Title:   AVP

 

(Signature Page to Amendment)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ John Coppedge

  Name:   John Coppedge   Title:   Senior Vice President

 

(Signature Page to Amendment)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ J. Nicholas Cole

  Name:   J. Nicholas Cole   Title:   Executive Vice President

 

(Signature Page to Amendment)



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Jonas Berglund

  Name:   Jonas Berglund   Title:   Vice President

 

(Signature Page to Amendment)



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By:  

/s/ Paul Sleet

  Name:   Paul Sleet   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Accepted and Agreed: The Borrower: EINSTEIN NOAH RESTAURANT GROUP, INC. By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Chief Legal Officer and Corporate
Secretary The Guarantors: EINSTEIN AND NOAH CORP. By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Secretary EINSTEIN/NOAH BAGEL PARTNERS,
INC. By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Secretary CHESAPEAKE BAGEL FRANCHISE CORP.
By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Secretary I. & J. BAGEL, INC. By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Secretary MANHATTAN BAGEL COMPANY, INC.
By:  

/s/ Rhonda J. Parish

  Name:   Rhonda J. Parish   Title:   Secretary